REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed invention is JP2018 135092 A (Suzuki Motor – hereinafter D1).   D1 does not teach a straddled vehicle having the battery case with a bottom portion that protrudes toward a position between the rear suspension and the drive wheel so that the bottom portion is located in a space other than a space in which the rear suspension and the drive wheel are positioned when the rear suspension is in a most contracted state due to absorbance of shock, 
the inertial measurement unit is fixed to the bottom portion of the battery case, and the battery is fixed to the battery case at an upper side of the inertial measurement unit with respect to the up-and-down direction of the vehicle, at least the battery and the inertial measurement unit partially overlapping each other in a plan view of the vehicle which is not found in the prior art either singly or in combination in a manner that would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103.  Therefore, claims 1-12 are believed to be patentable.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/TONY H WINNER/               Primary Examiner, Art Unit 3611